Citation Nr: 0321293	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  00-16 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for post-traumatic 
arthritis, right ankle, with plantar calcaneal spur, status 
post open reduction and internal fixation, fracture, right 
ankle, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from January 1982 to 
February 1985.  Service connection and a 10 percent rating 
was granted for the disability at issue in March 1999 
effective from February 1997.  That rating decision also 
granted the veteran a 100 percent temporary total rating 
under 38 C.F.R. § 4.30, effective from June 29, 1998, the 
date of private right ankle surgery, through July 1998.  

In August 1999, the veteran applied for an increased rating.  
The Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas denied benefits sought in November 1999, and 
the veteran appealed.  In August 2002, the RO increased the 
veteran's disability rating from 10 to 20 percent, effective 
from August 1999.  


REMAND

The veteran had hardware removed from his right ankle by Dr. 
Rahn of the Scott and White Clinic in October 2000.  The 
actual clinical records of treatment the veteran received 
from Dr. Rahn from that time onward are not of record.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The agency of original jurisdiction 
should obtain clinical records of 
treatment Dr. Rahn provided to the 
veteran in and after October 2000.

2.  The veteran is informed that if 
there is outstanding evidence, he must 
submit it.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




